HEAD, J.
The court committed no error in overruling the demurrer to the complaint.
There was nothing in the objections to the allowance of the amendments of the complaint. The original complaint counted upon the same coupons. The amendments simply varied their description. Our system of amendments is too liberal to entertain such objections. The original complaint contained substantial causes of action. Whatever deficiencies of allegation there may have been were cured by the verdict.
We believe all other questions raised by this rectird were adjudicated by this court in the case of K. C., M. & B. R. R. Co. v. Cobb, 100 Ala. 228, and the rulings of the city court held free from error. Wo adhere to that decision.'
Affirmed.